The officers found a jug containing about one and one-half gallons of corn whisky on the side of a hill 200 or 300 yards from defendant's house and not shown to be on defendant's premises. There was some testimony tending to show that there were some empty jugs and funnels that had had whisky in them found in defendant's house. The prosecution was for the possession of the one and one-half gallons of whisky in the jug. There is no sufficient evidence connecting defendant with the possession of this whisky. The affirmative charge should have been given for defendant.
The judgment is reversed and the cause is remanded.
Reversed and remanded.